Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered July 16, 2008, which, to,the extent appealed from as limited by the brief, denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s failure to provide defendants with a writing identifying the method by which the contingency fee was to be determined and how expenses were to be paid, in violation of former Code of Professional Responsibility DR 2-106 (d) (22 NYCRR 1200.11 [d]) (now Rules of Professional Conduct rule 1. 5 [c] [22 NYCRR 1200.5 (c)]), does not preclude his recovery for services rendered on a quantum meruit basis (see Matter of Santemma v Chasco Co., 242 AD2d 273 [1997]). Issues of fact as to plaintiffs right to recovery are raised by the parties’ dispute over whether his resignation was justified and whether there existed cause for defendants to discharge him (see Klein v Eubank, 87 NY2d 459, 464 [1996]; Shalom Toy v Each & Every One of Members of N.Y. Prop. Ins. Underwriting Assn., 239 AD2d 196, 198 [1997]).
We have considered defendants’ remaining arguments and find them unavailing. Concur—Gonzalez, P.J., Friedman, Moskowitz, Renwick and Freedman, JJ. [See 2008 NY Slip Op 31979(D).]